                      Case 1:21-mj-02533-JMC Document 1 Filed 09/09/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT                                             ____ FILED ___ ENTERED
                                                                                                              ____ LOGGED _____ RECEIVED
                                                               for the                                       4:48 pm, Sep 09 2021
                                                __________ District of __________                             AT BALTIMORE
                                                                                                              CLERK, U.S. DISTRICT COURT
                  United States of America                        )                                           DISTRICT OF MARYLAND
                             v.                                   )                                           BY ______________Deputy
                                                                  )       Case No.    1:21-mj-02533-JMC
               JONATHAN GRAY NEWELL                               )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               September 28, 2014              in the county of               Caroline              in the
                       District of          Maryland          , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C. § 2251(a)                           Sexual Exploitation of a Child




         This criminal complaint is based on these facts:
See affidavit.




             Continued on the attached sheet.


                                                                                             Complainant’s signature

                                                                                     Rachel Corn, Special Agent FBI
                                                                                              Printed name and title




Date:       September 9, 2021
                                                                                                Judge’s signature

City and state:                      Baltimore, Maryland                       Hon. J. Mark Coulson U.S. Magistrate Judge
                                                                                              Printed name and title
